DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/19/22 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 13-17, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2010235249 (hereinafter “Shuji”) in view of US Patent Application Publication 2015/0249821 (hereinafter “Tanizumi”).
Regarding claims 11 and 23 Shuji discloses a working machine and associate method that raises or lowers a load (80) using a plurality of sling wires (A, see annotated figure below) suspended by a hook (17) at an end of a wire rope (16) suspended on a telescopic boom or jib (14), the working machine comprising:

    PNG
    media_image1.png
    570
    416
    media_image1.png
    Greyscale

Shuji, Annotated Figure 1
a detection section (35) that detects a tension of the wire rope (16); 
a control section (S, 5) that 
pulls in the rope (16) until determining that the wire rope (16) has reached a tensioned state (see paragraphs 43-45 of submitted translation) based on a detection value (paragraphs 43-45) from the detection section (35) in a state where the load (80) is suspended by the plurality of sling wires (A) and before lift-off (e.g. see positions in figure 1) of the load (80), and
moves a leading end of the telescopic boom or jib (14) to [the] same plane coordinates as those of the hook (17) at a time of determining the tensioned state (see paragraphs 49-51);
wherein the control section (S, 5) repeats the determining and the moving (i.e. “No” at S147, see paragraph 52 and figure 5).
Shuji fails to teach the camera as set forth in claim 11.   Tanizumi teaches (see e.g. figures 5-6) a similar working machine (10) with a telescopic boom or jib (16), and calculating plane coordinates (e.g. see figure 6).  Tanizumi further teaches a camera (30) provided on the leading end of the telescopic boom or jib (16) and capturing an image in a vertically-downward direction (paragraph 47) at predetermined intervals (paragraph 86) to determine plane coordinates (paragraph 84) of a hook (19; i.e. to make representation at Gf), wherein the plane coordinates are calculated by analyzing the image (paragraph 83) captured by the camera (19).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the controller of Shuji with a coordinate detecting camera and image processor, as taught by Tanizumi, in order to better detect and monitor the hook position.
Regarding claim 13 modified Shuji teaches the above working machine, and further teaches wherein, when a horizontal component of a movement amount (distance from target position) of the hook (17) at a time when the wire rope (16) reaches the tensioned state (tension is maintained through steps S141-S146) is less than a first movement amount (i.e. when directly above the load at S147), the repeating is ended without the moving (i.e. if “yes” at S147 another iteration of calculating and boom movement is precluded) of the leading end of the telescopic boom or jib (14).
Regarding claim 14 modified Shuji teaches the above working machine, and further teaches wherein the repeating is ended (step S147) when a movement amount the hook (17) has moved (i.e. target distance) when the leading end of the boom/jib (14) is moved is less than a second movement amount (i.e. “yes” at S147).
Regarding claim 15 modified Shuji teaches the above working machine, and Shuji further teaches wherein the repeating is ended when the plurality of sling wires (A, above) is not deflected after the leading end of the boom or jib (14) is moved (i.e. when the hook is above the load and the sling is tensioned properly, the repeating of steps S141-S146 is ended at S147).
Regarding claim 16 modified Shuji teaches the above working machine, and Shuji further teaches wherein the control section (S, 5) controls the wire rope (16), and ends the repeating when a horizontal movement amount of the hook (17) during such control is less than a third movement amount (i.e. when hook is above the load at step S147).  Shuji does not teach changing the rope to a relaxed state after the leading end of the boom is moved.  This appears to be no more than an obvious variation as the line would have to be relaxed if an operator wanted to move the hook to a new load, etc.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to relax the wire rope in order to manipulate the hook if desired.
Regarding claim 17 modified Shuji discloses the above working machine. Shuji further discloses wherein the tensioned state (paragraph 44) of the wire rope (16) is a state in which the tension of the wire rope (16) is equal to or greater than a predetermined value (“predetermined stress tension” see paragraphs 45-47), and the relaxed state of the wire rope (16) is a state in which the tension of the wire rope (16) is less than a predetermined value (“predetermined stress tension”).

Response to Arguments
Applicant’s arguments with respect to claims 11 and 23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL L ADAMS whose telephone number is (571)272-4830. The examiner can normally be reached M-F 7:30-4:30 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/N.L.A/           Examiner, Art Unit 3654                    

/SANG K KIM/           Primary Examiner, Art Unit 3654